J-A22009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CORY M. CAMPBELL

                            Appellant                  No. 193 MDA 2016


          Appeal from the Judgment of Sentence December 21, 2015
              In the Court of Common Pleas of Columbia County
             Criminal Division at No(s): CP-19-CR-0000620-2014


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                      FILED SEPTEMBER 07, 2016

        Appellant Cory M. Campbell appeals from the judgment of sentence

entered in the Columbia County Court of Common Pleas, following his jury

trial convictions for simple assault1 and disorderly conduct2 and his bench

trial conviction for harassment.3 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On May 9, 2014, Appellant was at the Capitol Bar with his family to celebrate

his sister’s graduation from Bloomsburg University.           Appellant’s party

consisted of five people – himself, his father Bruce Campbell (“Bruce”), his

____________________________________________


1
    18 Pa.C.S. § 2701.
2
    18 Pa.C.S. § 5503.
3
    18 Pa.C.S. § 2709(a).
J-A22009-16



mother Kim Campbell, his sister Nicole, and Nicole’s then-boyfriend, Sean

Dwyer. N.T., 9/25/2015, at 122, 126. Bruce ordered a Glenlivet “neat”. He

tasted the drink and told the bartender he thought the drink had been

watered down and that it tasted funny. The bartender told Bruce that the

bar did not water down drinks. Later, the bill came, and Bruce asked if the

Glenlivet was on the tab.   The bartender told him that it was on the bill.

Bruce paid the tab, but did not leave a tip. Id. at 145-146.

     The family was standing and saying goodbye to each other. There is

conflicting testimony about what happened next.

     According to Bruce, a man, later identified as the bar owner, John

Berger III, tapped him on the shoulder, pulled him away from the group,

and said, “Who the F. do you think you are?”      Id. at 147.   Bruce walked

back to his group, and when his daughter asked what the confrontation was

about, he told her that it was probably some local drunk. Id. at 127. Two

or three minutes later, Mr. Berger tapped Bruce on the shoulder again. Id.

at 147. Bruce looked at him, then turned to ignore him. Id. Mr. Berger then

yanked on Bruce’s arm, causing him to bump into his wife, and moved him a

few feet away from his group, keeping his hand on him. Id. at 147-148.

Bruce threw his beer at Mr. Berger, grabbed his shirt and told him to take

his hands off of him. Id. at 148. Mr. Berger continued to grab Bruce, then

two other men, later identified as bouncers, grabbed Bruce from behind, one

with his hand around Bruce’s throat. Bruce’s daughter then yelled, “Dad.”

Id. at 148.

                                    -2-
J-A22009-16



       According to Appellant and his mother, at this point, Appellant’s

mother said, “Look, Dad is being attacked.” Id. at 123, 137. Appellant then

turned to look and saw three men tussling with his father, Bruce.       Id. at

137.    He walked over and punched Mr. Berger on his shoulder.              Id.

Appellant then slipped on beer and fell down. Id. at 138. When he got up,

the men were still struggling with Bruce, and he punched Mr. Berger on the

side of the head. Id. Everyone fell down and fought, others joined in, and a

bartender leapt from behind the bar onto the top of the pile. Id. at 139.

       According to Mr. Berger, on the Friday night in question, he arrived at

the restaurant, which was a little busier than usual due to graduation

celebrations, and the bartender told him about his unhappy customer. Id.

at 94-95. Mr. Berger decided he would open a new bottle of Glenlivet and

have Bruce taste the scotch and compare it to the scotch he was given to

show him that the Capitol Bar did not water down drinks.       Id. at 95. He

then tapped Bruce on the shoulder and Bruce looked at him, then ignored

him. He tapped him again, then pulled on his sleeve to get his attention.

Id. at 95-96.    Bruce then threw his drink in Mr. Berger’s face, and Mr.

Berger does not recall anything after that point. Id. at 96. Mr. Berger had

to get ten stitches on his forehead for the injuries he received. Id.

       Appellant and Bruce were charged with assault-related offenses, and

on September 25, 2015, the case proceeded to trial.       Mr. Berger and bar

manager Jason Gregas, who did not see how the altercation began, testified

for the prosecution. Appellant, his mother, father, sister, and Sean Dwyer

                                     -3-
J-A22009-16



testified for the defense. The Commonwealth also presented a video of the

altercation, which both the prosecutor and defense counsel verbally

annotated for the jury. Appellant’s counsel claimed defense of others, and

the court instructed the jury that it had to find the Commonwealth proved

Appellant was not entitled to the justification defense beyond a reasonable

doubt.

       On September 25, 2015, the jury convicted Appellant of simple assault

and disorderly conduct, but acquitted him of aggravated assault.             On

October 28, 2015, the court convicted Appellant of harassment.               On

December 21, 2015, the court sentenced Appellant to 10 days to 12 months’

incarceration, the costs of prosecution, a $1000.00 fine, and restitution of

$10.00, to be further determined after a hearing on restitution set for

January 7, 2016.       Appellant filed a post sentence motion challenging the

sufficiency and weight of the evidence for his convictions.     On January 4,

2016, the court denied Appellant’s post sentence motion.       On January 11,

2016, the court amended the restitution from $10.00 to $16,437.00.4          On


____________________________________________


4
  Appellant did not raise the issue of restitution, and neither will this Court,
because defense counsel stipulated to the arrangement at sentencing. The
sentencing court specifically noted that it needed to conduct a hearing on
restitution. It gave Appellant the choice of deferring sentencing or setting
restitution at $10.00, to be altered after a specific restitution hearing.
Appellant selected the latter option. See N.T. Sentencing, 12/21/2015, at
11-13, 16. Further, the parties advised at argument that they had resolved
the issue of restitution by agreement.



                                           -4-
J-A22009-16



January 29, 2016, Appellant filed a notice of appeal.     On March 1, 2016,

Appellant filed a Pa.R.A.P. 1925(b) statement, and the court filed a Pa.R.A.P.

1925(a) opinion on March 15, 2016.

      Appellant raises the following issues for our review:

         A) DID THE COMMONWEALTH PRESENT SUFFICIENT
         EVIDENCE TO OVERCOME THEIR BURDEN OF PROOF
         BEYOND A REASONABLE DOUBT THAT [APPELLANT] DID
         NOT ACT IN SELF DEFENSE AND/OR IN DEFENSE OF
         OTHER[S], A DEFENSE RAISED BY [APPELLANT] AT TRIAL?


         B) WAS THE VERDICT AGAINST THE WEIGHT OF THE
         EVIDENCE AS THE COMMONWEALTH CHARGED UNDER
         THE CRIMINAL COMPLAINT THAT THE APPELLANT
         COMMITTED SIMPLE ASSAULT BY PUNCHING JOHN
         BERGER III SO VICIOUSLY THAT MR. BERGER BECAME
         DEFENSELESS, FELL TO THE GROUND, AND SUFFERED A
         CONCUSSION    AND    A    LACERATION WHEN   THE
         COMMONWEALTH OFFERED NO EVIDENCE TO SUPPORT
         THIS ALLEGATION AT TRIAL?

         C) WAS THE EVIDENCE INSUFFICIENT TO SUPPORT A
         VERDICT BECAUSE THE SURVEILLANCE VIDEOTAPES
         SHOWED THE BAR STAFF CAUSING A REAL PERCEIVED
         FEAR OF HARM TO ANOTHER, NAMELY BRUCE M.
         CAMPBELL, AND NO REASONABLE JURY COULD HAVE
         BELIEVED [APPELLANT] INITIATED CONTACT OR CAUSED
         ANY REAL HARM AFTER VIEWING THIS TAPE?

         D) DID THE COURT COMMIT AN ERROR WHEN IT FOUND
         [APPELLANT] GUILTY OF HARASSMENT- SUBJECT OTHER
         TO PHYSICAL CONTACT?

         E) DID THE [TRIAL COURT] ERR ALLOWING IN THE COLOR
         PHOTOS OF JOHN BERGER’S INJURIES OVER THE
         OBJECTION OF COUNSEL FOR [APPELLANT] AS THEY
         WERE UNDULY PREJUDICIAL AND WOULD HAVE TAINTED
         THE JURY TO FIND ONE OF THE [APPELLANTS]
         RESPONSIBLE FOR INJURIES THAT THE EVIDENCE DID
         NOT SHOW WAS CAUSED BY [APPELLANT]?

                                     -5-
J-A22009-16



Appellant’s Brief at 5-6.5

       In issues A, C, and D, Appellant challenges the sufficiency of the

evidence for his convictions. He argues the prosecution failed to establish,

beyond a reasonable doubt, that Appellant did not act in self-defense or the

defense of others, because the witnesses it presented offered nothing to

disprove the defense. Appellant complains that Mr. Berger testified that he

had no recollection of anything after the beer was thrown in his face, and

Jason Gregas testified that he did not see the actual incident or see

Appellant do anything.        He claims the video evidence shows Bruce being

attacked and Appellant intervening. Further, he claims the video shows that

he punched Mr. Berger two times, and neither of these punches caused him

to fall down or could have caused the injuries Mr. Berger sustained.       He

further contends that he did not commit disorderly conduct because the

disturbance started before he intervened. Thus, he concludes the evidence

presented was insufficient to support his convictions. We disagree.

       When examining a challenge to the sufficiency of evidence, our

standard of review is as follows:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
____________________________________________


5
  Appellant fails to separate his brief into sections that correlate with his
questions presented.



                                           -6-
J-A22009-16


        element of the crime beyond a reasonable doubt. In
        applying [the above] test, we may not weigh the evidence
        and substitute our judgment for the fact-finder. In
        addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence.      Any doubts regarding a
        defendant’s guilt may be resolved by the fact-finder unless
        the evidence is so weak and inconclusive that as a matter
        of law no probability of fact may be drawn from the
        combined circumstances. The Commonwealth may sustain
        its burden of proving every element of the crime beyond a
        reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire
        record must be evaluated and all evidence actually
        received must be considered. Finally, the [trier] of fact
        while passing upon the credibility of witnesses and the
        weight of the evidence produced, is free to believe all, part
        or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super.2011), appeal

denied, 32 A.3d 1275 (Pa.2011) (quoting Commonwealth v. Jones, 874

A.2d 108, 120-21 (Pa.Super.2005)).

     Appellant was convicted for violating the following statutes:

        § 2701. Simple assault

        (a) Offense defined.-- Except as provided under section
        2702 (relating to aggravated assault), a person is guilty of
        assault if he:

        (1) attempts to cause or intentionally, knowingly or
        recklessly causes bodily injury to another;

        (2) negligently causes bodily injury to another with a
        deadly weapon;

        (3) attempts by physical menace to put another in fear of
        imminent serious bodily injury; or

        (4) conceals or attempts to conceal a hypodermic needle
        on his person and intentionally or knowingly penetrates a
        law enforcement officer or an officer or an employee of a
        correctional institution, county jail or prison, detention

                                    -7-
J-A22009-16


        facility or mental hospital during the course of an arrest or
        any search of the person.

18 Pa.C.S. § 2701.

        § 5503. Disorderly conduct

        (a) Offense defined.--A person is guilty of disorderly
        conduct if, with intent to cause public inconvenience,
        annoyance or alarm, or recklessly creating a risk thereof,
        he:

        (1) engages in fighting or threatening, or in violent or
        tumultuous behavior;

        (2) makes unreasonable noise;

        (3) uses obscene language, or makes an obscene gesture;
        or

        (4) creates a hazardous or physically offensive condition
        by any act which serves no legitimate purpose of the actor.

18 Pa.C.S. § 5503.

        § 2709. Harassment

        (a) Offense defined.--A person commits the crime of
        harassment when, with intent to harass, annoy or alarm
        another, the person:

        (1) strikes, shoves, kicks or otherwise subjects the other
        person to physical contact, or attempts or threatens to do
        the same;

        (2) follows the other person in or about a public place or
        places;

        (3) engages in a course of conduct or repeatedly commits
        acts which serve no legitimate purpose;

        (4) communicates to or about such other person any lewd,
        lascivious, threatening or obscene words, language,
        drawings or caricatures;

        (5) communicates repeatedly in an anonymous manner;

        (6) communicates repeatedly at extremely inconvenient
        hours; or

                                    -8-
J-A22009-16


         (7) communicates repeatedly in a manner other than
         specified in paragraphs (4), (5) and (6).

18 Pa.C.S. § 2709.

      Viewing all the evidence admitted at trial in the light most favorable to

the Commonwealth, there is sufficient evidence to enable the jury to find

every element of Appellant’s crimes beyond a reasonable doubt.             The

testimony and video evidence admitted at trial supported the jury’s finding

that Appellant intentionally punched Mr. Berger at least twice while they

were in a crowded bar.        This finding alone could support all of his

convictions.

      However, even if the Commonwealth presented sufficient evidence to

support Appellant’s convictions, the jury was instructed not to convict

Appellant unless it found the Commonwealth had presented evidence to

prove that Appellant did not have a justification defense of defense of

others, beyond a reasonable doubt.     There was sufficient evidence for the

jury to find that the Commonwealth met this burden.

      The following statutes govern the defense of self-defense and defense

of others:

         § 506. Use of force for the protection of other
         persons

         (a) General rule.--The use of force upon or toward the
         person of another is justifiable to protect a third person
         when:

         (1) the actor would be justified under section 505 (relating
         to use of force in self-protection) in using such force to


                                     -9-
J-A22009-16


        protect himself against the injury he believes to be
        threatened to the person whom he seeks to protect;

        (2) under the circumstances as the actor believes them to
        be, the person whom he seeks to protect would be justified
        in using such protective force; and

        (3) the actor believes that his intervention is necessary for
        the protection of such other person.

        (b) Exception.--Notwithstanding subsection (a), the actor
        is not obliged to retreat to any greater extent than the
        person whom he seeks to protect.

18 Pa.C.S. § 506.

        § 505. Use of force in self-protection

        (a) Use of force justifiable for protection of the
        person.--The use of force upon or toward another person
        is justifiable when the actor believes that such force is
        immediately necessary for the purpose of protecting
        himself against the use of unlawful force by such other
        person on the present occasion.

        (b) Limitations on justifying necessity for use of
        force.--

                                *     *      *

        (2) The use of deadly force is not justifiable under this
        section unless the actor believes that such force is
        necessary to protect himself against death, serious bodily
        injury, kidnapping or sexual intercourse compelled by force
        or threat; nor is it justifiable if:

        (i) the actor, with the intent of causing death or serious
        bodily injury, provoked the use of force against himself in
        the same encounter; or

        (ii) the actor knows that he can avoid the necessity of
        using such force with complete safety by retreating, except
        the actor is not obliged to retreat from his dwelling or
        place of work, unless he was the initial aggressor or is
        assailed in his place of work by another person whose
        place of work the actor knows it to be.

18 Pa.C.S. § 505.

                                    - 10 -
J-A22009-16


       Here, the video evidence enabled the jury to view Appellant punching

Mr. Berger, and it was free to believe the testimony of Mr. Berger or

Appellant’s family.      The jury was properly instructed on the defense of

others defense, and it chose to believe that the Commonwealth met its

burden of proof.        It very possibly found that it was not necessary for

Appellant to use the degree of force that he used to protect his father. The

jury could have found this from the video, notwithstanding Appellant’s and

his family’s testimony. Thus, his challenge to the sufficiency of the evidence

for his convictions merits no relief.

       In issue B, Appellant purports to challenge the weight of the evidence

presented.6     He claims no rational jury could have concluded that he was

guilty of the crimes for which he was convicted, and that the verdict was

against the weight of the evidence. This issue merits no relief.

       We review challenges to the weight of the evidence as follows:

             The weight of the evidence is exclusively for the finder
             of fact who is free to believe all, part, or none of the
             evidence and to determine the credibility of the
             witnesses. An appellate court cannot substitute its
             judgment for that of the finder of fact. Thus, we may
             only reverse the…verdict if it is so contrary to the
             evidence as to shock one’s sense of justice.

____________________________________________


6
  Technically, in his question presented, he states there was “no” evidence
presented to support his convictions, which would go to the sufficiency of the
evidence. However, as he raised his weight claim in his post-sentence
motion, his Pa.R.A.P. 1925(b) statement and sporadically throughout his
brief, we will address his challenge to the weight of the evidence.



                                          - 11 -
J-A22009-16


         Commonwealth v. Small, 741 A.2d 666, 672–73
         (Pa.1999) [cert. denied, 121 S.Ct. 80, 148 L.Ed.2d 42
         (U.S.2000)]. Moreover, where the trial court has ruled on
         the weight claim below, an appellate court’s role is not to
         consider the underlying question of whether the verdict is
         against the weight of the evidence. Rather, appellate
         review is limited to whether the trial court palpably abused
         its discretion in ruling on the weight claim.

Commonwealth v. Devine, 26 A.3d 1139, 1146 (Pa.Super. 2011), appeal

denied, 42 A.3d 1059 (Pa.2012) (some internal citations omitted).

      This Court has recognized that “a true weight of the evidence

challenge concedes that sufficient evidence exists to sustain the verdict but

questions   which     evidence   is   to    be      believed.”   Commonwealth v.

Thompson, 106 A.3d 742, 758 (Pa.Super.2014). Accordingly, “[o]ne of the

least assailable reasons for granting or denying a new trial is the lower

court’s conviction that the verdict was or was not against the weight of the

evidence and that a new trial should be granted in the interest of justice.”

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa.2013).                      A trial judge

should not grant a new trial due to “a mere conflict in the testimony or

because the judge on the same facts would have arrived at a different

conclusion.”    Id.      Instead,     the     trial   court   must   examine   whether

“notwithstanding all the facts, certain facts are so clearly of greater weight

that to ignore them or to give them equal weight with all the facts is to deny

justice.” Id. Only where the jury verdict “is so contrary to the evidence as




                                           - 12 -
J-A22009-16


to shock one’s sense of justice”7 should a trial court afford a defendant a

new trial. Id.

       The jury’s verdict does not shock one’s sense of justice. The verdict

likely reflects the jury’s perception that Appellant could have approached Mr.

Berger and the bouncers and tried to talk some sense into them rather than

throwing the first actual punch. The figure of Justice is not tottering on her

pedestal.

       In his final issue, Appellant challenges the trial court’s evidentiary

ruling.   Specifically, he claims that the color photographs of Mr. Berger’s

injuries were unduly prejudicial, and that the court erred by allowing them

into evidence. Again, we disagree.

       “The admission of evidence is solely within the discretion of the trial

court, and a trial court’s evidentiary rulings will be reversed on appeal only

upon an abuse of that discretion.” Commonwealth v. Woodard, 129 A.3d

480, 494 (Pa.2015) (quoting Commonwealth v. Reid, 99 A.3d 470, 493

(Pa.2014)).

          We recognize that, pursuant to Pa.R.E. 403, relevant
          evidence may be excluded “if its probative value is
          outweighed by a danger of ... unfair prejudice.” In a
____________________________________________


7
  When “the figure of Justice totters on her pedestal, or when the jury’s
verdict, at the time of its rendition, causes the trial judge to lose his breath,
temporarily, and causes him to almost fall from the bench, then it is truly
shocking to the judicial conscience.” Commonwealth v. Cruz, 919 A.2d
279, 282 (Pa.Super.2007) (internal citations omitted).



                                          - 13 -
J-A22009-16


        Comment to Rule 403, unfair prejudice is defined as “a
        tendency to suggest decision on an improper basis or to
        divert the jury’s attention away from its duty of weighing
        the evidence impartially.” …. Any possibility of unfair
        prejudice is greatly mitigated by the use of proper
        cautionary instructions to the jury[.]

Commonwealth v. Jemison, 98 A.3d 1254, 1262 (Pa.2014).

     Further, “[t]he law presumes that the jury will follow the instructions

of the court.” Commonwealth v. Chmiel, 30 A.3d 1111, 1184 (Pa.2011)

(quoting Commonwealth v. Spotz, 896 A.2d 1191, 1224 (Pa.2006)).

     Here, outside of the jury’s presence, the court discussed with the

prosecutor and defense counsel the admission of the color photographs in

question. The following transpired:

        THE COURT: would anybody object to an inflammatory
        photograph charge?

        [BRUCE’S COUNSEL]: No, your Honor.

        THE COURT: With an inflammatory photograph charge is
        [there] any objection to the use of these exhibits as
        proposed?

        [BRUCE’S COUNSEL]: No objections, your Honor.

        [APPELLANT’S COUNSEL]: No, your Honor.

        THE COURT: I will add an inflammatory photograph charge
        to the Jury.

N.T., 9/25/2015, at 14.

     The court gave an inflammatory photograph charge to the jury

immediately before the photographs were presented. Id. at 104. Appellant

failed to object to their admission at the moment of presentation and only

objected later, after the court gave the agreed upon instruction.     Thus,

                                      - 14 -
J-A22009-16


Appellant waived his claim by failing to make a timely objection.        See

Commonwealth v. Tucker, ___ A.3d ___, 2016 WL 40356022016

(Pa.Super.2016).    Even if Appellant had not waived this claim, the jury is

presumed to follow the court’s instruction. Thus, Appellant has suffered no

prejudice from the admission of the evidence. Moreover, the photographs

were relevant to show Mr. Berger’s injuries and not unfairly prejudicial, and

the court did not abuse its discretion in allowing their admission.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2016




                                     - 15 -